EXHIBIT SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this "Agreement") is dated as of July _, 2008 between IX Energy, Inc., a Delaware corporation (the "Company"), and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a "Purchaser" and collectively the "Purchasers"). WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the "Securities Act"), and Rule 506 promulgated thereunder, the Company desires to issue and sell to each Purchaser, and each Purchaser, severally and not jointly, desires to purchase from the Company, securities of the Company as more fully described in this Agreement. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and each Purchaser agree as follows: ARTICLE I. DEFINITIONS Section 1.01 Definitions. In addition to the terms defined elsewhere in this Agreement: (a) capitalized terms that are not otherwise defined herein have the meanings given to such terms in the Notes (as defined herein), and (b) the following terms have the meanings set forth in this Section 1.01: "Action" shall have the meaning ascribed to such term in Section 3.01(j). "Affiliate" means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 405 under the Securities Act. With respect to a Purchaser, any investment fund or managed account that is managed on a discretionary basis by the same investment manager as such Purchaser will be deemed to be an Affiliate of such Purchaser. "Board of Directors" means the board of directors of the Company. "Business Day" means any day except any Saturday, any Sunday, any day which is a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. "Closing" means the closing of the purchase and sale of the Securities pursuant to Section "Closing Date" means the Business Day when all of the Transaction Documents have been executed and delivered by the applicable parties thereto, and all conditions precedent to (i) the Purchasers' obligations to pay the Subscription Amount and (ii) the Company's obligations to deliver the Securities have been satisfied or waived. "Commission" means the Securities and Exchange Commission. "Common Stock"means the capital stock of the Company, without par value, and any other shares of common stock of the Public Company into which such securities may hereafter be reclassified or changed into. "Common Stock Equivalents" means any securities of the Company or the Subsidiaries that would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock. "Exchange Act" means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. "GAAP" shall have the meaning ascribed to such term in Section 3.01(h). "Indebtedness" means (a) any liabilities for borrowed money or amounts owed in excess of $10,000 (other than trade accounts payable incurred in the ordinary course of business), (b) all guaranties, endorsements and other contingent obligations in respect of indebtedness of others, whether or not the same are or should be reflected in the Company's balance sheet (or the notes thereto), except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the ordinary course of business; and (c) the present value of any lease payments in excess of $50,000 due under leases required to be capitalized in accordance with GAAP. "Intellectual Property Rights" shall have the meaning ascribed to such term in Section 3.01(o). "Liens" means a lien, charge, security interest, encumbrance, right of first refusal, preemptive right or other restriction. "Material Adverse Effect" shall have the meaning assigned to such term in Section 3.01(b). "Material Permits" shall have the meaning ascribed to such term in Section 3.01(m). "Maximum Rate" shall have the meaning ascribed to such term in Section 5.17. "Merger Ratio" shall have the meaning ascribed to such term in Section 4.10. "Notes" means the 5% Promissory Notes issued by the Company to the Purchasers hereunder, in the form of Exhibit A attached hereto. "Offering" means the offering of up to a maximum of $600,000, consisting of 24 Units of Securities. "Offering Price" means the offering price per share of Common Stock of the Company or any successor-in-interest to or parent of the Company issued in connection with the Subsequent Financing, or the price per share at which any notes, debentures or preferred stock of the Company or any successor-in-interest to or parent of the Company issued in connection with the Subsequent Financing are convertible. "Person" means an individual or corporation, partnership, trust, incorporated or unincorporated association, joint venture, limited liability company, joint stock company, government (or an agency or subdivision thereof) or other entity of any kind. "Proceeding" means an action, claim, suit, investigation or proceeding (including, without limitation, an informal investigation or partial proceeding, such as a deposition), whether commenced or threatened. "Public Company" shall mean any shell corporation that (i) is listed on the Over-the­-Counter Bulletin Board ("OTCBB"), (ii) is current its all of its periodic reports under the Securities Act of 1934, as amended, and (iii) becomes a party to the Reverse Merger. "Purchaser Party" shall have the meaning ascribed to such term in Section 4.06. "Required Approvals" shall have the meaning ascribed to such term in Section 3.01(e). "Required Minimum" means, as of any date, the maximum aggregate number of shares of Common Stock then issued or potentially issuable in the future pursuant to the Transaction Documents. "Reverse Merger" shall mean the merger of the Company with in into any Public Company or with any Subsidiary of such Public Company. "Rule 144" means Rule 144 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. "Securities" means the Notes and the Shares of Common Stock included in the Units. "Securities Act" means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. "Shares" means the shares of Common Stock issued or issuable to each Purchaser pursuant to this Agreement. "Subscription Amount" means, as to each Purchaser, the aggregate amount to be paid for the Units purchased hereunder as specified below such Purchaser's name on the signature page of this Agreement and next to the heading "Subscription Amount," in United States dollars and in immediately available funds. "Subsequent Financing" shall mean the sale of $3,500,000 or more of securities of the Company or any successor-in-interest to or parent of the Company, upon such terms and conditions as shall be acceptable to the board of directors of the Company, and which shall be consummated simultaneously with the consummation of the Reverse Merger. "Subsidiary" means any corporation or other entity of which at least a majority of the securities or other ownership interest having ordinary voting power (absolutely or contingently) for the election of directors or other persons performing similar functions are at the time owned directly or indirectly by the Company and/or any of its other subsidiaries. "Transaction Documents" means the collective reference to this Agreement, the Notes, the Accredited Investor Questionnaire, all exhibits and schedules thereto and hereto and any other documents or agreements executed in connection with the transactions contemplated hereunder. "Units" means the units of securities of the Company offered pursuant to the Transaction Documents; each Unit consisting of (a) $25,000 principal amount of Note, and (b) 0.3252 of one share of Common Stock of the Company, subject to adjustment based on the Offering Price and Merger Ratio in the Subsequent Financing. "Westminster" means Westminster Securities Corporation, the placement agent for the transaction. ARTICLE II. PURCHASE AND SALE Section 2.01 Closing.
